McGuane, J.
It appears to this Court that while the arguments urged on us by both the plaintiff and defendant are novel and unique they are not persuasive in light of the agreed statements of facts.
The agreed statement No. 4 reads: “On June 29, 1976, Josephine I. Tessier signed and delivered a promissory note and security agreement to Chicopee. The security agreement gave Chicopee a security interest in the 1976 Oldsmobile Cutlass Supreme, serial number 3J57F6G108815.”,
We find this agreement to be dispositive of the plaintiff’s arguments that no security interest attached or was enforceable.
The arguments advanced are mixed questions of law and fact.
Once the facts are agreed to by both parties, the losing party cannot then base an appeal on the argument that they were not as stipulated.
After considering all the arguments in this matter, we find no prejudicial error by the trial court. The report is, therefore, to be dismissed.